Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The IDS dated 3/31/2021 includes incorrect documentation number. In the page 6, “16/751,158” should be “16/752,158”. Thus, the correct document has been considered.

Abstract
The abstract of the disclosure is objected to because it is written in legal terminology which is too similar to claim language (claim 1). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” etc.  Correction is required.  See MPEP § 608.01(b).
	
Claim Objections
Claim 1 is objected to because of the following informalities:  the “the channel layers” in lines 4 AND 5 AND line 9 should be “the multiple channel layers”. 

Claim 5 is objected to because of the following informalities:  the “the channel layers” in line 2 should be “the multiple channel layers”. 

Claim 6 is objected to because of the following informalities:  the “the channel layers” in line 2 should be “the multiple channel layers”. 

Claim 7 is objected to because of the following informalities:  the “the channel layers” in line 2 should be “the multiple channel layers”. 

Claim 8 is objected to because of the following informalities:  the “the channel layers” in line 2 should be “the multiple channel layers”. 

Claim 9 is objected to because of the following informalities:  the “the channel layers” in line 2 should be “the multiple channel layers”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 18, the claim recites the limitation “the portion of the first high-k” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 19-20, because of their dependency on claim 18, these claims are also rejected for the reasons set forth above with respect to claim 18.

Allowable Subject Matter
Claims 1-17 are allowed. Further, claims 18-20 would be allowable if overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. Rubin (US 20200126987) and Ganguly (US 20210408246) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a gate stack wrapping around each of the channel layers except a bottommost one of the channel layers; a first conductive via connecting the first interconnect structure to a bottom of the source/drain feature; anda dielectric feature between the bottommost one of the channel layers and the first conductive via”.

Regarding claim 10. Rubin (US 20200126987) and Ganguly (US 20210408246) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a bottommost one of the channel layers is spaced vertically away from the first layer by a second space thinner than the first space; the interfacial layer and the first high-k dielectric layer collectively completely fill the second space and only partially fill the first space; etching the first high-k dielectric layer to remove the first high-k dielectric layer from the first space and to keep a portion of the first high-k dielectric layer in the second space; after the etching of the first high-k dielectric layer, forming a second high-k dielectric layer over the channel layers and the first layer”.

Regarding claim 16. Rubin (US 20200126987) and Ganguly (US 20210408246) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a bottommost one of the channel layers is spaced vertically away from the first layer by a second space thinner than the first space; the interfacial layer and the first high-k dielectric layer only partially fill the first space and only partially fill the second space; forming a first low-k dielectric layer over the first high-k dielectric layer, the interfacial layer, the first high-k dielectric layer, and the first low-k dielectric layer collectively completely fill the second space and only partially fill the first space; etching the first low-k dielectric layer to remove the first low-k dielectric layer from the first space and to keep a portion of the first low-k dielectric layer in the second space; after the etching of the first low-k dielectric layer, forming a second high-k dielectric layer over the first high-k dielectric layer and the first low-k dielectric layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826